Citation Nr: 0912825	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  05-38 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 





INTRODUCTION

The Veteran had active military service from June 1967 to 
July 1973.  His awards and decorations include the Purple 
Heart and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

Although the Veteran was issued a statement of the case in 
September 2005 addressing the issues of service connection 
for headaches and for vision disability, on his November 2005 
VA Form 9 he limited his appeal to the matter listed on the 
title page of this action.

On his November 2005 VA Form 9, the Veteran requested a 
hearing before a Veterans Law Judge.  He was scheduled for 
such a hearing, but in September 2007 he informed the Board 
that he would not attend.  His request for a Board hearing is 
considered withdrawn.  38 C.F.R. § 20.702 (2008). 

The record shows that the Veteran has raised the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
Inasmuch as there is no indication that the RO has 
adjudicated that issue, the matter of entitlement to a TDIU 
is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Briefly, the Veteran contends that the initial evaluation 
assigned his PTSD does not accurately reflect the severity of 
that disorder.

The record reflects that the Veteran was last examined in 
connection with this appeal in December 2005.  At that 
examination, as at his prior April 2004 VA examination, he 
denied symptoms such as suicidal ideation and hallucinations.  
At the December 2005 examination he reported that he was 
recently laid off because his factory had closed; he 
indicated that he was seeking additional schooling.

Following the last examination the Veteran submitted a 
statement in January 2007 in which he explained that he now 
often thought of suicide, and that those thoughts were 
becoming progressively stronger.  He also essentially 
contended that he was no longer employed because of his PTSD.  
The Board notes that VA treatment records on file suggest 
that the Veteran's psychiatric symptoms may have worsened 
since the December 2005 VA examination.  An August 2006 entry 
in those records notes complaints of fleeting suicidal 
thoughts, as well as auditory hallucinations.

In a January 2007 statement, the Veteran's daughter described 
an incident from some point in the Veteran's life when she 
perceived him to have attempted suicide.  (The Board notes 
that the Veteran himself has not described such an incident.)

The above suggests that the Veteran's impairment from his 
PTSD may have worsened since the December 2005 VA 
examination.  The Board accordingly finds that additional VA 
examination of the Veteran would be helpful in the 
adjudication of the claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for a VA 
psychiatric examination of the Veteran by 
a physician with appropriate expertise to 
determine the extent of his service-
connected PTSD.  The examiner should 
indicate with respect to each of the 
psychiatric symptoms identified under the 
schedular criteria for rating mental 
disorders whether such symptom is a 
symptom of the Veteran's service-
connected PTSD.  The examiner should also 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from the Veteran's service-
connected psychiatric disorder, to 
include whether it renders the Veteran 
unemployable, and a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.

All indicated studies should be 
performed.  The claims file must be made 
available to the examiner.  

2.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  The RO should consider 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  If the benefit sought on 
appeal is not granted in full the RO must 
issue a supplemental statement of the 
case, and provide the appellant and his 
representative an opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

